NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JUAN CARLOS ROSALES, Appellant.

                             No. 1 CA-CR 15-0019
                               FILED 12-22-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-127064-001
                 The Honorable Bruce R. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Myles A. Braccio
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                           STATE v. ROSALES
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia A. Orozco and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1          Juan Carlos Rosales appeals his conviction for misconduct
involving weapons. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2            Rosales was placed on probation in 2011 for a felony offense
and was prohibited from possessing a firearm. In May 2014, his probation
officer received information that Rosales had a gun at his residence. A
search of the home revealed a gun in an air duct, and subsequent testing
established that Rosales’ DNA was on the gun.

¶3            The State charged Rosales with one count of misconduct
involving weapons, a class four felony, in violation of Arizona Revised
Statutes (“A.R.S.”) section 13-3102(A)(4). A jury found Rosales guilty of the
charged offense, and Rosales timely appealed. We have jurisdiction
pursuant to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶4            Rosales makes a single argument on appeal: that the State
failed to prove his right to possess a firearm had not been restored —
something Rosales claims is an “essential element” of the charged offense.
As the State correctly notes, however, although it bears the burden of
proving a defendant was a prohibited possessor, the defendant has the
burden of proving that his right to possess a firearm has been restored. State
v. Kelly, 210 Ariz. 460, 463, ¶ 11 (App. 2005) (“Because the restoration
provision of § 13-3101(A)(6)(b) functions as an exception, it is not an
element of the offense that the state must prove.”).



1      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” State v. Nihiser, 191
Ariz. 199, 201 (App. 1997).

                                      2
                           STATE v. ROSALES
                           Decision of the Court

¶5           The State proved Rosales’ prohibited possessor status. It
admitted a certified record of his prior felony conviction, which reflected
Rosales was sentenced and placed on probation on July 27, 2011. Rosales’
probation officer testified he remained on probation as of the date of the
charged offense and was prohibited from possessing a firearm. Rosales
presented no evidence that his right to possess a firearm had been restored,
and he made no such argument at trial.

                             CONCLUSION

¶6           We affirm Rosales’ conviction and sentence.




                               :ama




                                      3